DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-10 are pending.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Prior Art of record fails to teach a sound device, comprising a magnetic circuit system, wherein the magnetic circuit system comprises a bottom plate, a first and second magnetic portions that are arranged on the bottom plate, the second magnetic portion is disposed around the first magnetic portion, at least one of the first magnetic portion and the second magnetic portion is a permanent magnet, wherein the bottom plate is provided with a through hole penetrating through the bottom plate, the sound device further comprises a damping member, the damping member is fixed on the bottom plate and completely covers the through hole, and the permanent magnet at least partially abuts against the damping member, as substantially described and connected with the other functional language recited.   
Linghu (US Patent No. 10003887) teaches all of the aforementioned limitations except a through hole penetrating through the bottom plate, such that a damping member is fixed on the bottom plate and completely covers the through hole, and the permanent magnet at least partially abuts against the damping member.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494.  The examiner can normally be reached on Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVETTA W GOINS can be reached on 5712722957.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
December 31, 2020